Title: From Benjamin Franklin to Anisson fils, 10 November 1784
From: Franklin, Benjamin
To: Anisson-Duperon, Etienne-Alexandre-Jacques


				
					Sir,
					Passy, Nov. 10. 1784
				
				I send you enclos’d the Characters you desire to see, cast in the new manner lately invented in England. They are first cast separately, and after being compos’d into Words or Parts of Words, those are united by a second Casting of additional Metal. This Operation doubles the Price of the Fount. I have directed my Grandson who is now in London, to visit the Printer, and endeavour to procure his Method of arranging his Cases; which if I receive shall be immediately communicated to you. He pretends to save three Parts in Four of the Time heretofore spent in Composing. My Son writes to me that he has bought your Press, which cost Eight Guineas; and that it will be sent by a Ship to Rouen. I have not been able to go to Paris since I had the honour of seeing you here, or I should have called to look at your excellent Machine, being with great Esteem, Sir, Your most obedient humble Servant
				
					B Franklin
					Mr Anisson
				
			